Case 1:21-cv-00402-SKC Document 1 Filed 02/09/21 USDC Colorado Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

WOODBERG ROOFING & RESTORATION, LLC

Plaintiff,

vs.

STATE FARM FIRE & CASUALTY COMPANY,

Defendant.
_______________________________________________________________________________

          NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT
_______________________________________________________________________________

        Defendant, State Farm Fire & Casualty Company, by and through its attorneys, Karen H.

Wheeler and Jami A. Maul of Wheeler Law, Professional Corporation, hereby submits its Notice

of Removal to United States District Court, and in support thereof states as follows:

TO:     PLAINTIFF AND HER ATTORNEYS OF RECORD:
        Katherine E. Goodrich
        Rodney J. Monheit
        MoGo LLC
        2701 Lawrence Street, Suite 113
        Denver, Colorado 80205
        Tel: 303.357.1317
        katie@mogollc.com
        rodney@mogollc.com

TO:     THE HONORABLE A. BRUCE JONES, DENVER DISTRICT COURT JUDGE,
        DISTRICT COURT, DENVER COUNTY, STATE OF COLORADO, DIVISION 275
        1437 Bannock Street
        Denver, Colorado 80202

        PLEASE TAKE NOTICE that the Defendant herein, State Farm Fire & Casualty

Company, (“State Farm”), by and through its attorneys, Karen H. Wheeler, Jami A. Maul, and

Charles C. Hall of Wheeler Law, Professional Corporation, hereby files this Notice of Removal to
Case 1:21-cv-00402-SKC Document 1 Filed 02/09/21 USDC Colorado Page 2 of 6




the United States District Court for the District of Colorado of the action brought by Plaintiff

Woodberg Roofing & Restoration, LLC, against State Farm in Denver County District Court,

Colorado case number 2020CV34308, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446. As grounds

therefor, Defendant states as follows:

        1.      On January 19, 2021, Defendant was served with a copy of the Summons,

Complaint, and Civil Case Cover Sheet in case number 2020CV34308, in the District Court of

Denver County, State of Colorado, filed by Plaintiffs on or about December 21, 2020. See Exhibit

A, District Court Civil (CV) Cover Sheet for Initial Pleading of Complaint, Counter-Claim or Third-

Party Complaint; Exhibit B, Complaint for Damages and Jury Demand; Exhibit C, Summons;

Exhibit D, Affidavit of Service.

        2.      This lawsuit arises from Plaintiff’s claim that it is entitled to damages pursuant to

C.R.S. §§ 10-3-1115 and 10-3-1116, arising out Defendant’s handling of a hail damage claim with

an alleged date of loss of May 9, 2017, for its insured Ivan Soto. Plaintiff alleges it has an assignment

of Mr. Soto’s claim. Exhibit B, p. 3-4 ¶¶ 18 and 25.

        3.      Thirty days have not yet expired since January 19, 2021, the date the Complaint

was received by the Defendant. See Exhibit D, Affidavit of Service. Defendant’s notice of

removal is therefore timely pursuant to 28 U.S.C. § 1441, et seq.

        4.      Any civil action “brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant…to the district court of the

United States for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a).

        5.      This action is removable because the United States District Court for the District of

Colorado has original diversity jurisdiction over this action. See 28 U.S.C. § 1332(a).
Case 1:21-cv-00402-SKC Document 1 Filed 02/09/21 USDC Colorado Page 3 of 6




        6.     As discussed below, the parties are citizens of different states and the amount in

controversy exceeds $75,000.00.

        7.     “For purposes of diversity jurisdiction under 28 U.S.C. § 1332(a)(1), state

citizenship is the equivalent of domicile.” Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir. 1983).

        8.     State Farm’s principal place of business is in Bloomington, Illinois. See Exhibit

E, Amended Articles of Incorporation, p. 6, Articles of Amended, Article II.

        9.     State Farm is an Illinois corporation.       See Exhibit E, Amended Articles of

Incorporation, p. 6, Articles of Amended, Article II.

        10.    A corporation is “deemed to be a citizen of any State and foreign state by which it

has been incorporated and of the State or foreign state where it has a principal place of business[.]”

28 U.S.C. § 1332(c)(1).1

        11.    Plaintiff is a citizen and domicile of Colorado. See Exhibit B, p. 1, ¶ 1; and see

Exhibit F, Certificate of Good Standing, Woodberg Roofing & Restoration LLC, February 9,

2021.

        12.    Defendant is not aware of any information to indicate that Plaintiff is a citizen or

domicile of Illinois.

        13.    Because Plaintiff is a citizen of Colorado and State Farm is a citizen of Illinois, the

parties are citizens of different states pursuant to 28 U.S.C. § 1332(c)(1).

        14.    “[D]ocuments that demonstrate a plaintiff’s own estimation of its claim are a proper

means of supporting the allegations in the notice of removal, even though they cannot be used to

support the ultimate amount of liability.” McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008).



1
 Plaintiff’s action is not a direct action within the meaning of 28 U.S.C. § 1332(c)(1). See, e.g.,
Fortson v. St. Paul Fire and Marine Ins. Co., 751 F.2d 1157, 1159 (11th Cir. 1985)(citation
omitted).
Case 1:21-cv-00402-SKC Document 1 Filed 02/09/21 USDC Colorado Page 4 of 6




An indication on a civil cover sheet that the amount in controversy exceeds $100,000 is sufficient to

meet the jurisdictional threshold for removal. Paros Properties, LLC v. Colorado Casualty Ins. Co.,

835 F.3d 1264, 1272 (10th Cir. 2016).

       15.     The amount in controversy exceeds $75,000, exclusive of interest and costs, as

reflected by Plaintiff’s Civil Cover Sheet. Plaintiff, through her counsel, has represented that she is

seeking “a monetary judgment… for more than $100,000[.]” See id.; 28 U.S.C. § 1446(c)(2)(A)(ii);

Exhibit A, p. 1.

       16.     Plaintiff’s claim for relief is: “Violation of C.R.S. § 10-3-1115 & Relief Under C.R.S.

§ 10-3-1116.” Exhibit B, pp. 4-5, ¶¶ 23-30.

       17.     Plaintiff’s alleges that Defendant delayed payment of over $80,000.00 in first-party

benefits and did so without a reasonable basis within the meaning of C.R.S. § 10-3-1115(2).

       18.     Moreover, Plaintiff’s Claim for Relief, a claim pursuant to C.R.S. §§ 10-3-1115 and

10-3-1116, allows for recovery of two times the covered benefit, as well as attorney fees and costs for

a successful claim made pursuant to the statute. C.R.S. § 10-3-1116. Exhibit B, p. 5.

       19.     Accordingly, Plaintiff is clearly estimating the value of its claims to be in excess of

the jurisdictional threshold of $75,000.

       20.     Because the parties are citizens of different states and the amount in controversy

exceeds the sum of $75,000, the district court has original jurisdiction over this matter pursuant to 28

U.S.C. § 1332(a)(1).

       21.     This action is pending in Denver County District Court, State of Colorado, which is

embraced by the United States District Court for the District of Colorado. See Exhibits A-D; see also

Fed. R. Evid. 201(b)(1)-(2).

       22.     Accordingly, this action is removable from Denver County District Court to this Court
Case 1:21-cv-00402-SKC Document 1 Filed 02/09/21 USDC Colorado Page 5 of 6




pursuant to 28 U.S.C. § 1441(a).

       23.     Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant hereby gives notice of removal

of the action pending against it in Denver County District Court, Colorado, case number

2020CV34308, to the United States District Court for the District of Colorado.

       24.     Pursuant to 28 U.S.C. § 1446(a), copies of all process and pleadings served in this

action are attached to this Notice of Removal as Exhibits A–D; G and H, and include:

               A.      District Court Civil (CV) Cover Sheet for Initial Pleading of Complaint,
                       Counter-Claim or Third-Party Complaint (Exhibit A);
               B.      Complaint and Jury Demand (Exhibit B);
               C.      Summons (Exhibit C);
               D.      Return of Service (Exhibit D);
               E.      Delay Reduction Order (Exhibit G);
               F.      Pretrial Order (Exhibit H).

       WHEREFORE, Defendant respectfully requests by this Notice, that case number

2020CV34308 pending in the District Court of Denver County, State of Colorado, be removed to

the United States District Court for the District of Colorado.


       DATED this 9th day of February, 2021.

                                              Respectfully submitted,

                                              s/ Karen H. Wheeler
                                              Karen H. Wheeler
                                              Jami A. Maul
                                              Charles C. Hall
                                              Wheeler Law, P.C.
                                              5690 DTC Boulevard, Suite 240E
                                              Greenwood Village, Colorado 80111
                                              Telephone: (303) 221-4787
                                              Office@wheeler5280.com

                                              Attorneys for Defendant
Case 1:21-cv-00402-SKC Document 1 Filed 02/09/21 USDC Colorado Page 6 of 6




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

WOODBERG ROOFING & RESTORATION, LLC

Plaintiff,

vs.

STATE FARM FIRE & CASUALTY COMPANY,

Defendant.
_______________________________________________________________________________

                           CERTIFICATE OF SERVICE
_______________________________________________________________________________

        I hereby certify that on February 9, 2021, I electronically filed the foregoing NOTICE OF

REMOVAL TO UNITED STATES DISTRICT COURT with the Clerk of Court for filing and

uploading to the CM/ECF system and served electronically to the following:

        Katherine E. Goodrich
        Rodney J. Monheit
        MoGo LLC
        2701 Lawrence Street, Suite 113
        Denver, Colorado 80205
        Tel: 303.357.1317
        katie@mogollc.com
        rodney@mogollc.com

        Attorneys for Plaintiff


                                                     s/    Karen H. Wheeler
